Hall, Justice.
This was a statutory action against the county of Baker for the recovery of two fire-proof iron safes, claimed by *536the plaintiffs. The declaration alleged that these safes were in the possession of the county; that they had been bought from the plaintiffs by the county; that the plaintiffs claimed title to them; and that the county refused to deliver them to the plaintiffs, or to pay the profits thereof, which were alleged to be of the annual value of $75. A general demurrer was filed to the writ and sustained. It is evident that no cause of action was set forth. From aught that appears to the contrary, the defendant, as purchaser, was rightfully in possession of the property, and had the title thereto by reason of the purchase; There was no negation of this right to make use of or convert the property to the purposes of the county; nothing going to show that the plaintiffs had any right to maintain this action. In this view, it is unnecessary to consider any of the other questions made by this record. The judgment on the demurrer was manifestly correct, and was the only one that could have been rendered in the case made by the pleadings, and must be affirmed.